Citation Nr: 9926083	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  91-39 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for fibrositis of 
the left shoulder, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
spontaneous pneumothorax, postoperative, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1960 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The Board remanded this case to the RO in 
June 1994 for further development, and the case has since 
been returned to the Board.

In his July 1993 Substantive Appeal, the veteran requested a 
hearing before a member of the Board.  However, in a 
statement dated in September 1993, the veteran rescinded this 
request.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (1998).

The claim of entitlement to an increased evaluation for 
residuals of a spontaneous pneumothorax will be addressed in 
the REMAND section of this decision.  The issue of an 
increased evaluation for fibrositis of the left should will 
be addressed on the merits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Recent symptoms such as limitation of motion of the left 
shoulder, tenderness, and diminished height of the 
glenohumeral space and of the subacromial space consistent 
with a rotator cuff injury, have been medically disassociated 
from the veteran's service-connected fibrositis of the left 
shoulder and the fibrositis has not otherwise been shown to 
be symptomatic.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
fibrositis of the left shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5021 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for fibrositis of the left 
shoulder is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

In a May 1966 rating decision, the Albuquerque, New Mexico 
VARO granted service connection for fibrositis of the left 
shoulder and assigned a 10 percent evaluation, effective from 
January 1966.  The RO based this grant on in-service evidence 
of a left shoulder injury and an April 1966 VA examination 
report containing a diagnosis of residuals of a healed 
contusion and strain of the left shoulder, with periscapular 
fibrositis.  The 10 percent evaluation has since remained in 
effect and is at issue in this case.  Since this evaluation 
has been in effect for over 20 years, it is protected against 
reduction by the provisions of 38 C.F.R. § 3.951 (1998).  

The veteran underwent a VA orthopedic examination in February 
1999, during which he complained of increased pain in the 
left shoulder and difficulties with overhead activities with 
cold weather.  The examiner indicated that the veteran's 
claims file had been reviewed in conjunction with the 
examination.  Range of motion testing of the left shoulder 
revealed abduction to 95 degrees, elevation to 95 degrees, 
internal rotation to "T10," external rotation of 45 
degrees, extension to 45 degrees, and adduction to 30 
degrees.  The acromioclavicular joint was tender to 
palpation, and the anterior acromion was also tender.  An 
examination of the motor strength in his left shoulder 
demonstrated decreased strength in external rotation and 
abduction and in isolated maneuvers with the supraspinatus 
tendon.  X-rays revealed mild superior migration of the left 
humeral head, with decreased joint space in the 
acromioclavicular joint.  The examiner rendered an impression 
of a rotator cuff tear of the left shoulder that was 
moderately symptomatic at the time of the examination.

In April 1999, the veteran underwent a second VA orthopedic 
examination.  In the report of this examination, the examiner 
noted that the veteran' claims file, including the service 
medical records, had been reviewed in conjunction with the 
examination and that the previous VA orthopedic examination 
report made no mention of the veteran's service-connected 
fibrositis.  The examiner also noted that the veteran was not 
treated for a left shoulder disorder following his initial 
in-service injury and had never seen a physician for his 
shoulder since 1962.  The veteran was noted to be right-
handed.  An examination revealed "limitation of motion," 
with flexion to 90 degrees, abduction to 90 degrees, external 
rotation of 90 degrees, and internal rotation to 45 degrees.  
Fissure's sign and supraspinatus sign were positive.  X-rays 
revealed some diminished height of the glenohumeral space and 
of the subacromial space consistent with a rotator cuff 
injury.  The impressions were impingement syndrome of the 
left shoulder, with probable rotator cuff tear; and a history 
of a scapular contusion.  In conclusion, the examiner noted 
that "[i]n all medical probability, whatever difficulty [the 
veteran] has with regard to the left shoulder at this time in 
no way relates to any injuries sustained during the service.  
I believe this is documented by his medical records in the 
service." 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1998).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

The RO has evaluated the veteran's left shoulder fibrositis 
at the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic 
Code 5021 (1998).  This section, which pertains to myositis, 
allows for evaluation on the basis of limitation of motion of 
affected parts as for degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).  The veteran is right-
handed.  Thus, the criteria for a minor extremity apply in 
rating his left shoulder fibrositis.  See 38 C.F.R. § 4.69 
(1998).

In this case, the Board observes that the veteran's left 
shoulder symptomatology includes "limitation of motion," 
tenderness, and diminished height of the glenohumeral space 
and of the subacromial space consistent with a rotator cuff 
injury.  The veteran's scapular contusion has been diagnosed 
only by history and he is not service connected for a rotator 
cuff injury.  The VA physician who examined him in April 1999 
concluded upon a thorough review of the claims file that the 
recent symptomatology was unrelated to the veteran's service-
connected left shoulder fibrositis.  The veteran has 
submitted no medical evidence to contradict this conclusion.  

Given that the veteran's left shoulder symptomatology, as 
shown on examination, has been determined to be unrelated to 
his service-connected fibrositis, the Board finds that this 
service-connected disability is not productive of ankylosis 
of scapulohumeral articulation (the criteria for a 20 percent 
evaluation under Diagnostic Code 5200); limitation of motion 
of the arm either midway between the side and shoulder level 
or at the shoulder level (the criteria for a 20 percent 
evaluation under Diagnostic Code 5201); recurrent dislocation 
of the humerus with frequent episodes and guarding of all arm 
movements; or with infrequent episodes and guarding of 
movement only at the shoulder level (the criteria for a 20 
percent evaluation under Diagnostic Code 5202); or nonunion 
of the clavicle or scapula with loose movement, or 
dislocation of the clavicle or scapula (the criteria for a 20 
percent evaluation under Diagnostic Code 5203).  There is 
also no evidence of such symptomatology as painful motion or 
functional loss due to pain associated with fibrositis.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. 
§§ 4.40, 4.45 (1998).  

Overall, the Board has considered all applicable diagnostic 
criteria but finds no basis for an evaluation in excess of 10 
percent for the veteran's left shoulder fibrositis.  As such, 
the preponderance of the evidence is against his claim for 
that benefit.  In reaching this conclusion, the Board has 
considered the doctrine of reasonable doubt, as set forth in 
38 U.S.C.A. § 5107(b) (West 1991).  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected fibrositis of the left shoulder 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. See 38 C.F.R. § 3.321(b)(1) (1998).  
See also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for fibrositis of the 
left shoulder is denied.



REMAND

The veteran's residuals of a spontaneous pneumothorax, 
postoperative, have been evaluated at the 30 percent rate.  
This evaluation has been in effect since September 1970 and 
is protected.  38 C.F.R. § 3.951 (1998).  In the report of 
the veteran's December 1998 VA respiratory examination, the 
examiner rendered a diagnosis of severe chronic obstructive 
pulmonary disease (COPD) and noted that there was no 
plausible etiological relationship between the veteran's 
service-connected disability and COPD related to smoking.  
However, the examiner did not clearly distinguish what 
symptomatology, if any, was secondary to the residuals of a 
spontaneous pneumothorax, postoperative, in contrast to that 
which might be secondary to an unrelated disability or 
disabilities.  See Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  The veteran has also questioned the results of 
pulmonary function testing conducted as part of this 
examination.  

The Board realizes that this appeal has been long standing 
and regrets that an equitable decision on the merits as to 
this issue is not possible based on the evidence of record.  
Under the circumstances, however, in order to fully and 
fairly adjudicate the veteran's claim, this case is REMANDED 
to the RO for the following action:

1.  The veteran should be scheduled for a 
VA pulmonary examination, to determine 
the nature and extent of his service-
connected residuals of a spontaneous 
pneumothorax, postoperative.  The 
veteran's claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
necessary tests and studies should be 
performed, including comprehensive 
pulmonary function testing.  Based on a 
review of the claims file and the 
examination, the examiner should be asked 
to identify which respiratory symptoms, 
if any, may reasonably be secondary to 
the veteran's service-connected 
disability.  The examiner should also be 
asked to categorize the veteran's 
service-connected lung disability (e.g., 
interstitial, obstructive, restrictive, 
etc.) to help facilitate an appropriate 
evaluation.  

2.  Then, the RO should readjudicate the 
veteran's claim for an increased 
evaluation for residuals of a spontaneous 
pneumothorax, postoperative.  In 
readjudicating this claim, the RO should 
review the report of the requested VA 
examination so as to ascertain the 
appropriate diagnostic code for the 
veteran's service-connected disability.  
The veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is so notified by the RO.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals






